        Case 4:82-cv-00866-DPM Document 5650 Filed 06/29/20 Page 1 of 6



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

LITTLE ROCK SCHOOL DISTRICT                                                           PLAINTIFF

V.                                    NO. 4:82-cv-866-DPM

PULASKI COUNTY SPECIAL SCHOOL
DISTRICT NO. 1, ET AL.                                                             DEFENDANTS

EMILY McCLENDON, ET AL.                                                          INTERVENORS


            PCSSD’S AND JNPSD’S REPLY IN SUPPORT OF THEIR
     MOTION IN LIMINE TO PROPERLY ALLOCATE THE BURDEN OF PROOF

       Pulaski County Special School District (PCSSD) and Jacksonville North Pulaski School

District (JNPSD) for their Joint Reply in Support of their Joint Motion in Limine to properly

allocate the burden of proof at the upcoming trials, state:

       Looking past all of the tangential history and inadmissible hearsay, despite its length

Intervenors’ response at no point identifies any opinion finding that PCSSD violated the

Constitution in the areas of student achievement, discipline, and monitoring. In the joint Motion

in Limine, PCSSD and JNPSD wrote:

       With half a century’s worth of settlements, decrees, stipulations, legal opinions, and
       agreements to review in preparing this motion, undersigned has engaged in a good
       faith search for any legally binding document showing unconstitutional conduct by
       PCSSD in the areas of student achievement, discipline, and monitoring. None could
       be found. To rebut this motion, Intervenors must identify this critical missing link
       which is the keystone to allocating the burden of proof at the trial of this matter.

(Doc. 5611, p. 12) (emphasis added). Conspicuously absent from Intervenors’ response is anything

that identifies this critical missing link. Shouldering the Districts with the burden of proof is

warranted where there is a presumption of unconstitutionality, which stems from a past finding of

unconstitutionality. Intervenors did not identify any such finding with regard to student
        Case 4:82-cv-00866-DPM Document 5650 Filed 06/29/20 Page 2 of 6



achievement, discipline, or monitoring. Thus, they have conceded that there is nothing in this

record which shows that the Districts have the burden on these issues. For this reason alone, the

districts’ motion in limine should be granted.

       The Supreme Court has stated that the causal presumption of unconstitutionality

diminishes “[a]s the de jure violation becomes more remote in time.” Freeman, 503 U.S. at 496,

112 S.Ct. 1430; see also id., 503 U.S. at 506, (Scalia, J., concurring) (“the rational basis for the

extraordinary presumption of causation simply must dissipate as the de jure system and the school

boards who produced it recede further into the past”); Jenkins III, 515 U.S. at 118, 115 S.Ct. 2038

(Thomas, J., concurring); Jenkins v. Missouri, 216 F.3d 720, 744 (8th Cir. 2000) (Loken, J.,

dissenting).

       Advocating the exact opposite of the aforementioned precedent, the Intervenors urge this

Court to find a causal presumption of unconstitutionality that strengthens and grows as the de jure

violation becomes more remote in time. The Zinnamon decree and Judge Woods’s 1984 opinion

in this case spelled out very discrete and particularized constitutional violations. These did not

include student achievement, discipline, and monitoring. Intervenors now allege that the

presumption of unconstitutionality stemming from these old decisions has expanded over the years

to now cover issues not included in those original findings. In other words, Intervenors would have

the presumption of unconstitutionality grow over the decades, not diminish. Such a legal fiction

expressly contrary to the Supreme Court precedent cited above is suspect.

       Intervenors acknowledge that student achievement, discipline, and monitoring entered the

case in the 1989 settlement. (Doc. 5643, p. 25). Although Intervenors do not seem to appreciate it,

this is the fatal concession to their argument that the Districts bear the burden of proof. Anything

that entered the case in the course of settlement discussions and settlement documents does not




                                                 2
        Case 4:82-cv-00866-DPM Document 5650 Filed 06/29/20 Page 3 of 6



necessarily equate to a constitutional violation. As explained in the districts’ original brief, a

proposal by parties “does not reflect the considered judgment of a judicial officer: it has been

forged by them alone as an adjustment of conflicting claims and is not a tempered determination

of fact and law after the annealment of an adversary trial.” Kaspar Wire Works, Inc. v. Leco Eng’g

& Mach., Inc., 575 F.2d 530, 538 (5th Cir. 1978) (“Such a consent decree, however, is not identical

in effect to the conclusion reached by a judge after a trial.”). The Eighth Circuit’s 1990 opinion in

this case confirms that this applies to the Districts: the 1990 agreements were “settlements” they

were not “contested matter.” LRSD 1990, 921 F.2d 1371, 1383 (8th Cir. 1990). In other words,

student achievement, discipline, and monitoring are issues stemming from a settlement document

approved by the Court in 1990, not a finding of unconstitutionality. The most recent finding of

unconstitutionality was Judge Woods’ 1984 opinion. LRSD v. PCSSD, 584 F. Supp. 328, 353 (E.D.

Ark. 1984).

       Intervenors’ response is problematic in that it makes no distinction between Plan 2000 and

the Zinnamon decree:

       Judge Henry Woods found that “[t]he Pulaski County Special School District Board
       has failed to demonstrate any efforts or intentions to comply with the directives of
       the Zinnamon [now Plan 2000] decree or to eliminate the last vestiges of
       segregation as required by Judge Henley’s order.” 584 F.Supp at 337. That still
       holds true today.

(Doc. 5643, p. 8) (bracketed text added by Intervenors). This statement would make sense if Plan

2000 lined up on all fours with the Zinnamon decree. However, it does not. For example, the

Zinnamon decree contains no finding that PCSSD was constitutionally deficient in the areas of

student achievement, discipline, and monitoring.

       Intervenors do identify one place in Judge Woods’ 1984 opinion that mentions “curricular

and extracurricular programs.” Judge Woods did not elaborate on what this meant, and the Eighth

Circuit did not provide any additional insights. Presumably, because the reference to “curricular”


                                                 3
        Case 4:82-cv-00866-DPM Document 5650 Filed 06/29/20 Page 4 of 6



is conjoined to “extracurricular” this refers to programs outside the classroom setting; meaning

programs such as gifted and talented or Advanced Placement classes. These are areas where

PCSSD has been unitary for a long time. Either way, it is not possible to determine exactly what

this statement describes. This points out another problem with forcing the Districts to prove they

have remedied what was never found to be a constitutional violation: there is no standard or

description of the constitutional violation to guide the analysis. The Districts would be required to

remedy a problem that was never found to exist.

        Intervenors make the core assumption that because PCSSD was found to be a constitutional

violator in some respects, for example in staffing, it is unconstitutional in all other respects as well.

In other words, a hint of unconstitutionality spoils the entire pot. This is seen where Intervenors’

wrote that “[t]he PCSSD was found to have been a constitutional violator. This is a designation that

the district cannot easily shed.” (Doc. 5643, p. 15). PCSSD was indeed found to be a constitutional

violator, but only in some areas. Taking Intervenors’ core assumption to its logical conclusion leads

to some bizarre outcomes. The reasoning goes that because PCSSD was found to be

unconstitutional in the area of staffing, then it must also have been unconstitutional in the area of

discipline. But why stop there? Reasoning with this premise, arguendo, there would be no reason

that PCSSD is not also unconstitutional in providing due process if Intervenors can relate that

concept back to desegregation. The same could be said for First, Fourth, and Eighth Amendment

constitutional rights. Under Intervenors’ logic, PCSSD would then be unconstitutional in its

compliance with all other areas of the constitution. Or more likely not every area of the

constitution, but any area that Intervenors claim. Advocating for such a boundless presumption of

unconstitutionality smacks of “scope creep.”

        Although not using the word “waiver,” Intervenors have essentially argued that PCSSD

waived the ability to make this argument because of the way that Judge Miller applied the burden


                                                   4
        Case 4:82-cv-00866-DPM Document 5650 Filed 06/29/20 Page 5 of 6



of proof in the 2010 trial. However, this issue was not brought before Judge Miller or the Eighth

Circuit, so it was not briefed for their consideration. Also, as the Districts pointed out in their initial

brief, over the last ten years the posture of this case has changed substantially. Many areas of Plan

2000 have been stipulated or adjudicated to be unitary and released from Court supervision. Setting

aside the issue of facilities, the issue of staffing—the last tendril of constitutional malfeasance,

traceable over the decades by the trellis of settlements culminating in Plan 2000—came to an end

in 2017. (Doc. 5306). Staffing was a Green factor and one traceable back to constitutional findings

in Zinnamon, but student achievement, discipline, and monitoring are not. And while facilities is

traceable back, the facilities inquiry is extremely narrow at this juncture. (Doc. 5619). All of that

emphasizes that the instant motion has tremendous impact at present, an impact that would not

have been as crucial a decade ago. Further, this issue is intertwined with this Court’s continuing

subject matter jurisdiction and cannot be waived. (Doc. 5611, p. 10).

        Intervenors failed to rebut this motion by identifying a finding of unconstitutionality in the

areas of student achievement, discipline, or monitoring. Therefore, PCSSD and JNPSD

respectfully request that the Court enter an order setting the proper allocation of proof in this

matter: i.e. that (as they did in 2001 versus LRSD) the Intervenors bear the burden of proof to

demonstrate non-compliance in the areas of student achievement, discipline, and monitoring.




                                                    5
Case 4:82-cv-00866-DPM Document 5650 Filed 06/29/20 Page 6 of 6



                            Respectfully submitted,

                            Devin R. Bates (2016184)
                            M. Samuel Jones III (76060)
                            Amanda G. Orcutt (2019102)
                            MITCHELL, WILLIAMS, SELIG,
                              GATES & WOODYARD, P.L.L.C.
                            425 West Capitol Avenue, Suite 1800
                            Little Rock, Arkansas 72201
                            Phone: (501) 688-8800
                            Fax: (501) 688-8807
                            aorcutt@mwlaw.com
                            dbates@mwlaw.com
                            sjones@mwlaw.com

                            and

                            Jay Bequette (87012)
                            Cody Kees (2012118)
                            BEQUETTE BILLINGSLEY & KEES, P.A.
                            425 West Capitol Ave., Suite 3200
                            Little Rock, Arkansas 72201
                            Phone: (501) 374-1107
                            Fax: (501) 374-5092
                            jbequette@bbpalaw.com
                            ckees@bbpalaw.com

                            Attorneys for Pulaski County Special
                            School District

                            And

                            Scott P. Richardson (2001208)
                            MCDANIEL, WOLFF &BENCA, PLLC
                            1307 West 4th St.
                            Little Rock, AR 72201
                            501.954.8000
                            scott@mwbfirm.com

                            Attorney for Jacksonville/North Pulaski School
                            District




                               6
